DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/15/2021 have been entered.
 
Status of Claim/Remarks
	This action is in response to Amendment filed 06/15/2021.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ian Volek on 07/08/2021.

AMENDMENTS TO THE CLAIMS:
Claim 1. A laser processing apparatus for irradiating a laser beam output from a laser light source on a workpiece, the laser processing apparatus comprising: 
a laser light source that generates a laser beam; 
a first beam splitter on which the laser beam from the laser light source is incident, and which divides the laser beam incident thereon into a plurality of laser beams that have adjusted ratios of an intensity of a p-polarized light component to an intensity of an s-polarized light component; 
a second beam splitter on which the plurality of laser beams are incident, and which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component;
a third beam splitter on an optical path between the first beam splitter and the second beam splitter; and
a homogenizer that controls an energy density of the laser beams emitted from the second beam splitter,
wherein:
the first beam splitter and the second beam splitter adjust the ratios of the intensity of the p-polarized light component and the intensity of the s-polarized light component of the laser beams such that a polarization ratio of p-polarized light to s-
	the laser beams from the first beam splitter are incident on the third beam splitter, and the third beam splitter divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component, [[and]] 
the laser beams emitted from the third beam splitter are incident on the second beam splitter, and
the second beam splitter combines split laser beams together. 

Claim 5. (Canceled).

	Claim 12. A semiconductor device manufacturing method comprising: 
(a) forming amorphous silicon on a substrate;
(b) irradiating a laser beam on the amorphous silicon to form polysilicon; 
(c) allowing the laser beam to enter a first beam splitter which divides the laser beam incident thereon into a plurality of laser beams that have adjusted ratios of an intensity of a p-polarized light component to an intensity of an s-polarized light component; 
(d) allowing the laser beams emitted from the first beam splitter to enter a third beam splitter which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component;
(e) allowing the laser beams emitted from the third beam splitter to enter a second beam splitter which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component; and
[[(e)]] (f) allowing the laser beams emitted from the second beam splitter to enter a homogenizer, and controlling an energy density of the laser beams,
wherein in the step (b), the laser beam emitted is from a laser light source through a plurality of beam splitters which adjust a ratio of an intensity of a p-polarized light component and an s-polarized light component such that a polarization ratio of p-polarized light to s-polarized light of the laser beam irradiated in a same region of an irradiation surface of the amorphous silicon is at least 0.69 and not more than 1.31, and
wherein the second beam splitter combines split laser beams together.
	
	Claim 18. An amorphous silicon crystallization method comprising: 
(a) emitting a laser beam from a laser light source; 
(b) allowing the laser beam to enter a first beam splitter which divides the laser beam incident thereon into a plurality of laser beams that have adjusted ratios of an intensity of a p-polarized light component to an intensity of an s-polarized light component; 
(c) allowing the laser beams emitted from the first beam splitter to enter a third beam splitter which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component;
(d) allowing the laser beams emitted from the third beam splitter to enter a second beam splitter which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component; 
[[(d)]] (e) allowing the laser beams emitted from the second beam splitter to enter a homogenizer, and controlling an energy density of the laser beams; and 
[[(e)]] (f) irradiating a laser beam emitted from the homogenizer on amorphous silicon and crystallizing the amorphous silicon, wherein a ratio of the intensity of the p-polarized light component to the intensity of the s-polarized light component of the laser beam emitted from the homogenizer on a surface of the amorphous silicon is at least 0.69 and not more than 1.31,
wherein the second beam splitter combines split laser beams together.

Allowable Subject Matter
	Claims 1-2, 4, 6-20 are allowed over prior art made of record, applicant and examiner’s amendment.
	Closest prior art US 10,890,484 (Moriya) teaches a first, second and third beam splitters 71, 72 and 73, where “The second and third beam splitters 72 and 73 are provided downstream from the first beam splitter 71 in an optical path of the reflected light reflected by the first beam splitter 71 in the V direction. The third beam splitter 73 reflects a part of the reflected light reflected by the first beam splitter 71 to the energy sensor 33 and transmits another part”, column 20, lines 47-52. 


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 12 and 18, for example: a first, second and third beam splitters on which a plurality of laser beams are incident, and which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component that is emitted from a homogenizer on a surface is at least 0.69 and not more than 1.31, and the second beam splitter combines split laser beams together.
	 



In the instant invention where, in laser annealing method where each of the lasers is irradiated alternately, each of the lasers is irradiated separately on the irradiation object. That is, since the laser beams do not intersect with each other, the laser beams have a large impact on the workpiece, and unevenness due to laser characteristics is clearly visible. By providing a beam combining section between the laser light source and a lens closest to the laser light source, and combining the lasers in such a manner that the laser characteristics are equalized, the irradiation result on the irradiation object can be improved without influenced by unevenness of the laser characteristics. 
Further, after splitting a laser beam in a manner that reduce the difference between the amount of p-polarized component and the s-polarized component in the polarization component of the laser beam for irradiating the workpiece after a line beam is formed, thus, more homogeneous crystals can be obtained.
Claims 2, 4, 6-11, 13-17 and 19-20, which depend from either claims 1, 12 or 18, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 13, 2021